                    2:20-cv-02284-SLD # 6       Page 1 of 3
                                                                                      E-FILED
                                                      Monday, 23 November, 2020 04:52:52 PM
                                                                 Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

John M. Walker,                             )
                                            )
                       Plaintiff,           )
                                            )
v.                                          )          20-2284
                                            )
Nancy Fahey, et al.                         )
                                            )
                       Defendants.          )
                                            )
                                            )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently detained at
Vermilion County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

    Plaintiff alleges that Defendant Fahey, a state court judge,
permitted the prosecutor in his state court criminal case to dismiss
                    2:20-cv-02284-SLD # 6   Page 2 of 3




the case and refile it. Plaintiff alleges that he is deaf and that a
CART reporter was not provided, resulting in his case being set for
trial. Plaintiff alleges that his public defender failed to file a motion
on his behalf and that Defendant Fahey is biased against public
defenders. Plaintiff also alleges that he requires a liver biopsy.

      The state court judge and prosecutor are immune from suit for
actions undertaken as part of the judicial process. Polzin v. Gage,
636 F.3d 834, 838 (7th Cir. 2011); Archer v. Chisholm, 870 F.3d
603, 612 (7th Cir. 2017). Plaintiff’s public defender is not a state
actor for purposes of section 1983. Polk Cty. v. Dodson, 454 U.S.
312, 325 (1981). In addition, the Court must refrain from
interfering in ongoing state criminal procedures. Mulholland v.
Marion Cty. Election Bd., 746 F.3d 811, 815 (7th Cir. 2014). Plaintiff,
therefore, does not state a claim related to his underlying state
court proceedings.

      Plaintiff does not provide enough information for the Court to
find that he states a claim related to his need for a liver biopsy. The
Court grants Plaintiff leave to file an amended complaint on this
issue. Any amended complaint must be filed within the deadlines
set forth below.

It is therefore ordered:

     1.    Plaintiff's complaint is dismissed for failure to state a
           claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. §
           1915A. Plaintiff shall have 30 days from the entry of this
           order to file an amended complaint.
              2:20-cv-02284-SLD # 6   Page 3 of 3




2.   Failure to file an amended complaint will result in the
     dismissal of this case, without prejudice, for failure to
     state a claim. Plaintiff's amended complaint will replace
     Plaintiff's original complaint in its entirety. Accordingly,
     the amended complaint must contain all allegations
     against all Defendants. Piecemeal amendments are not
     accepted.



       Entered this 23rd day of November, 2020.




                  s/ Harold A. Baker
      ___________________________________________
                  HAROLD A. BAKER
          UNITED STATES DISTRICT JUDGE
